Citation Nr: 1620595	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a right shoulder unspecified muscle strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to April 2007, and from June 2007 to June 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim of entitlement to an evaluation in excess of 10 percent for a right shoulder unspecified muscle strain.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In October 2014, the Veteran underwent a VA examination to determine the current severity of his service-connected right shoulder disorder.  Based on the examination findings, the RO continued the 10 percent disability rating previously assigned.  Subsequently, during a February 2016 hearing before the Board, the Veteran asserted that his disability has worsened since the October 2014 VA examination. Specifically, the Veteran alleged that the pain and stiffness associated with his right shoulder had increased.  Further, the Veteran alleges that his right shoulder disorder had affected his sleep.

Given the time since the October 2014 VA examination, and because the Veteran asserts a worsening of his right shoulder symptoms, the Board finds that a new examination is needed to fully and fairly evaluate his right shoulder disorder. See 38 C.F.R. § 3.159(c)(4)(i); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following action:

1.  The Veteran must also be afforded an appropriate examination to determine the current severity of his service-connected right shoulder unspecified muscle strain.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

All relevant findings regarding the Veteran's right shoulder must be reported.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected right shoulder unspecified muscle strain.  The examiner must record the range of motion on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right shoulder unspecified muscle strain.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic claims file.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim on appeal.  If the benefit sought remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




